DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crawford (US 2014/0258168).
Crawford teaches:

At para 0009: “A drop box for leaving articles, clothing, packages and the like is equipped with communication capability so as to enable electronic notification of the receipt and dispatch of items placed in and removed from the drop box.”



Para 0038:
“At step 210 an unlock code is generated for the locker having the package with processed article(s).  The unlock code may be generated by the remote (or onsite) drop box/lockbox computer or alternatively, by the central computer.  At step 212 the recipient (e.g., the customer) of the requested service is sent a message with the locker number of the locker containing the package as well as the unlock code for the locker.  The message may take the form of, for instance, a text message, instant message (IM), email message, voice message, etc. The message with the locker number and unlock code may be sent from a number of sources.  These sources include, the remote (or onsite) drop box/lockbox computer, central computer, the locker or even the delivery company delivering the package with the processed articles.  At step 214, the package is picked up from the locker in connection with the unlock code being used to unlock the locker.  The unlock code is contemplated as being entered through an electronic device such as a mobile phone.  Alternatively, the unlock code may be entered manually.  The recipient of the code may enter the unlock information or the entity operating the locker service may unlock the locker by request in connection with receiving the unlock code from the message recipient.  Cameras may be employed to document removal of items from lockers.”


A drop box has communication capability. 
Notification is sent by the smart drop box when a package is received, including an unlock code (credential) to unlock the lock box. In some embodiments this notification can be provided by an onsite drop box computer. 
Then the credential (unlock code) can be transmitted to the smart lock box for the user to access the package. This credential can either be entered into a device such as a smartphone and transmitted to the smart lock box or else it can be entered directly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876